SIMPSON, J.
The appellant was convicted of the offense of selling or otherwise disposing of spirituous, vinous, or. malt liquors contrary to law. There was1 *41no error in overruling the motion to quash and the demurrer to the affidavit.—Redd v. State, 167 Ala. 96, 52 South. 886; Carnley v. State, 162 Ala. 94, 50 South. 362; Pell City Manufacturing Co. v. Swearingen, 156 Ala. 397, 47 South. 272; Higdon et al. v. Stuckey, 169 Ala. 148, 53 South. 301.
The affidavit charges that the offense was committed Avithin 12 months before the commencement of the prosecution, and also since the 1st of September, 1909; thus placing it after the enactment of the statute of August, 25, 1909.
The judgment of the court is affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Mayfield, JJ., concur.